      Case 1:20-cv-01596-NONE-SAB Document 15 Filed 01/19/21 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JONAS B. FOSTER                                 )   Case No.: 1:20-cv-01596-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
                                                     )
14   TULARE COUNTY SHERIFF’S
                                                     )   FINDINGS AND RECOMMENDATIONS
     DEPARTMENT, et al.,
15                                                   )   RECOMMENDING DISMISSAL OF CERTAIN
                                                     )   CLAIMS AND DEFENDANTS
16                  Defendants.                      )
                                                     )   (ECF No. 13)
17                                                   )
18          Plaintiff Jonas B. Foster is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On January 5, 2021, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim for deliberate indifference against Defendants Dr. Alla Liberstein and the
22   Tulare County Sheriff’s Department in violation of the Fourteenth Amendment. (ECF No. 11.)
23   However, Plaintiff was advised that he failed to state any other cognizable claims. (Id.) Therefore,
24   Plaintiff was advised that he could file an amended complaint or a notice of intent to proceed on the
25   claim found to be cognizable. (Id.)
26          On January 15, 2021, Plaintiff notified the Court of his intent to proceed on the deliberate
27   indifference claim against Defendants Dr. Alla Liberstein and the Tulare County Sheriff’s Department.
28   (ECF No. 13.) Accordingly, the Court will recommend that this action proceed against Defendants
                                                         1
       Case 1:20-cv-01596-NONE-SAB Document 15 Filed 01/19/21 Page 2 of 3



1    Dr. Alla Liberstein and the Tulare County Sheriff’s Department for deliberate indifference in violation

2    of the Fourteenth Amendment. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell

3    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

4    2010).

5             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

6    Judge to this action.

7             Further, based on the foregoing, it is HEREBY RECOMMENDED that:

8             1.       This action proceed against Defendants Dr. Alla Liberstein and the Tulare County

9                      Sheriff’s Department for deliberate indifference in violation of the Fourteenth

10                     Amendment; and

11            2.       All other claims and Defendants be dismissed for failure to state a cognizable claim.

12            These Findings and Recommendations will be submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

14   after being served with these Findings and Recommendations, Plaintiff may file written objections

15   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

16   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

17   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

18   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
20   IT IS SO ORDERED.

21   Dated:        January 19, 2021
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                          2
     Case 1:20-cv-01596-NONE-SAB Document 15 Filed 01/19/21 Page 3 of 3



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
